DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 06/06/2022 has been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 4-6, 8-10, 13-15, and 17-20 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-10, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120170089) in view of Wu et al. (US 10,846,552) and Manchanda et al., "Identifying moving objects in a video using modified background subtraction and optical flow method," 2016 3rd International Conference on Computing for Sustainable Global Development (INDIACom), 2016, pp. 129-133. 
Regarding claim 1, Kim teaches 
	a method of displaying an augmented photograph (¶130 states a user may manipulate a hologram image through a mobile terminal and ¶63 states a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Player (PMP), a navigation system) using a holographic object via a mobile device (figure 3 and ¶104, figure 3 is a view showing a method for controlling and manipulating a hologram image using a mobile terminal; ¶11-¶13 discuses mobile terminal displaying hologram images), the method comprising,
	receiving, by a processor (¶90) of the mobile device (figure 9A and 9B; ¶130 discusses the mobile terminal and ¶63 states that a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Player (PMP), a navigation system and ¶90), a user input (¶109, discusses the user’s input by touches on the management screen 50 and ¶105);
	identifying a portion of the photograph based on the user input (figure 5, multi-touch; ¶109 discusses a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image);
	outputting, by a holographic module of the mobile device (figure 4 and 7;¶108 discusses hologram image is projected through the camera 121), one or more dynamic holographic object in three-dimensional space above the display screen (shown in figures 4 and 7; ¶108 discusses projecting a three-dimensional (3D) type hologram image through the camera 121 above the display screen and  ¶113 states displaying a moving image by a three-dimensional (3D) hologram), wherein the one or more dynamic holographic objects are determined at least in part based on the reference object (figure 7A, shows a moving image 3D-hologram).
	Kim does not specifically teach 
analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph, and
wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object.
Wu teaches a method,  
analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph (column 2, lines 56-65 discusses the object recognition process can be configured to identify regions in the image data that may correspond to an object of a type that the process is configured to recognize.  For example, the object recognition process might be trained to recognize patterns in image data that may correspond to a logo, such as a graphical representation  that is representative of a company, person or entity, as known for such purposes.), and
wherein the one or more dynamic holographic objects (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) are obtained by performing a web search for a video of the reference object (column 4, lines 51-68 and column 5, lines 1- 10 discusses request can be received to an interface layer 310 configured to direct incoming requests.  As discussed in more detail elsewhere herein, the interface layer can include application programming interfaces (APIs) or other exposed interfaces enabling requests to be received by the provider environment.  The interface layer 310 can include other components as well, such as at least one Web server, routing components, load balancers, and the like.  When a request to perform a search using submitted image data is received, for example, the request (or information from the request) can be forwarded by the interface layer 310 to a content server 312 or other such sub-system or service for processing the request.  The content server 312 can analyze the request, and can cause the relevant information, including the image data, to be transmitted to a search engine 316 or other such search service.  The search engine 316 can transmit the image data to a universal detector 320 that is configured to identify one or more regions in the image data that correspond to a type of object which the universal detector is configured to recognize.  The detector may be able to detect any type of object, but may be configure to report information for only specific types, or objects with specific characteristics, among other such options.  The detector can use any of a number of different types of object detection algorithms, as may relate to use of a convolutional neural network, including algorithms such as Faster R-CNN, SSD and YOLO, among others as discussed elsewhere herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Kim with analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph, and wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object of Wu for the purpose of identifying a referenced object in an image (column 2, lines 25-30).
Kim in view of Wu does not specifically teach displaying a photograph of a series of photographs on a display screen of the mobile device;
wherein the reference object is a dynamic element in the portion of the photograph;
	wherein the identification of the dynamic element is based on a determination that the reference object appears to be moving in the series of photographs.
Manchanda teaches a method,
displaying a photograph of a series of photographs (shown in figure 2, video frames) on a display screen of the mobile device (¶63 as in combination with Kim);
wherein the reference object is a dynamic element in the portion of the photograph (figure 2, the flow of the proposed algorithm showing the various steps involved in the extraction of the moving object in image frame, left column, page 130, II. Proposed Algorithm);
	wherein the identification of the dynamic element is based on a determination that the reference object appears to be moving in the series of photographs (pages 130-132 discusses the technique of detection and left column, page 132, IV Conclusion, the proposed method is a more efficient approach to diagnose the movement of the object in a stream of images).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a method of displaying a photograph of a series of photographs on a display screen of the mobile device; wherein the reference object is a dynamic element in the portion of the photograph; wherein the identification of the dynamic element is based on a determination that the reference object appears to be moving in the series of photographs of Manchanda for the purpose of precise and accurate detection of diagnosing the movement of the object in a stream of images (left column, page 132, IV Conclusion).
Regarding claim 4, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches identifying a type of the user input (figure 3; identifying a type of user input by ¶104, ¶105 and ¶109, management screen 50 and figure 11A, 11B; ¶134, ¶135, and ¶136, hologram screen).
Regarding claim 5, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches one or more dynamic holographic objects are further determined at least in part based on a predicted reaction of the reference object to the type of the user input (shown in figure 11B and ¶135, shown in figure 11B shows controlling a hologram image in a user’s touching manner and ¶137 the predicted reaction is each hologram image may be selected by user’s touch and the selected hologram image may be displayed on the hologram screen and figure 11A and ¶134, detects an external reaction inputted to the holograph image and displays the external reaction on the hologram image).
Regarding claim 8, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches the user input includes a user touching a portion of the display screen with a finger (shown in figure 5, multi-touch; ¶109, a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and ¶130, management screen 50 and ¶105, inputs using a finger on display screen).
Regarding claim 9, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches monitoring a movement of the finger on the display screen and modifying the one or more dynamic holographic objects in response to the movement (¶113, displays a moving image by converting into a three-dimensional hologram and figure 5, multi-touch; ¶109, a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and ¶130, management screen 50 and ¶105, inputs using a finger on display screen).
Regarding claim 10, Kim teaches 
	a mobile device (figure 3; ¶11-¶13, mobile terminal displaying hologram image and ¶63, a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Plater (PMP), a navigation system), comprising,
	a sensor configured to receive an input from a user (figure 3; ¶105, management screen 50 which is a touch panel); and
	a processor (¶90) configured to,
	receive user input (shows in figure 12 displaying an image on screen of display and received a user input; ¶130, mobile terminal);
	identify a portion of the photograph based on the user input (figure 5, multi-touch; ¶109, a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image);
	output, by a holographic module of the mobile device (figures 4 and 7; ¶108, hologram image projected through the camera 121), one or more dynamic holographic objects in three-dimensional space above the display screen (shown in figures 4 and 7; ¶108, projects a three-dimensional (3D) type hologram image through the camera 121 above the display screen and figure 7A, shows a moving image 3D-hologram and ¶113, may display a moving image by a three-dimensional (3D) hologram), 
wherein the one or more dynamic holographic objects are determined at least in part based on the reference object (¶113; figure 7A, shows a dynamic holographic object which is a moving image 3D-hologram and figure 5, multi-touch; ¶109 a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and figure 7A, shows a moving image 3D-hologram).
Kim does not specifically teach analyze a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph,
wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object.
Wu teaches the device, wherein 
analyze a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph (column 2, lines 56-65 discusses the object recognition process can be configured to identify regions in the image data that may correspond to an object of a type that the process is configured to recognize.  For example, the object recognition process might be trained to recognize patterns in image data that may correspond to a logo, such as a graphical representation that is representative of a company, person or entity, as known for such purposes.),
wherein the one or more dynamic holographic objects (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) are obtained by performing a web search for a video of the reference object (column 4, lines 51-68 and column 5, lines 1- 10 discusses request can be received to an interface layer 310 configured to direct incoming requests.  As discussed in more detail elsewhere herein, the interface layer can include application programming interfaces (APIs) or other exposed interfaces enabling requests to be received by the provider environment.  The interface layer 310 can include other components as well, such as at least one Web server, routing components, load balancers, and the like.  When a request to perform a search using submitted image data is received, for example, the request (or information from the request) can be forwarded by the interface layer 310 to a content server 312 or other such sub-system or service for processing the request.  The content server 312 can analyze the request, and can cause the relevant information, including the image data, to be transmitted to a search engine 316 or other such search service.  The search engine 316 can transmit the image data to a universal detector 320 that is configured to identify one or more regions in the image data that correspond to a type of object which the universal detector is configured to recognize.  The detector may be able to detect any type of object, but may be configure to report information for only specific types, or objects with specific characteristics, among other such options.  The detector can use any of a number of different types of object detection algorithms, as may relate to use of a convolutional neural network, including algorithms such as Faster R-CNN, SSD and YOLO, among others as discussed elsewhere herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim with analyze a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph, wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object of Wu for the purpose of identifying a referenced object in an image (column 2, lines 25-30).
Kim in view of Wu does not specifically teach
	displaying a photograph of a series of photographs on a display screen of the mobile device;
wherein the reference object is a dynamic element in the portion of the photograph; and
wherein the identification of the dynamic element is based on a determination that the reference object appears to be moving in the series of photographs.
Manchanda teaches a device, comprising displaying a photograph of a series of photographs (shown in figure 2, video frames) on a display screen of the mobile device (¶63 as in combination with Kim);
wherein the reference object is a dynamic element in the portion of the photograph (figure 2, the flow of the proposed algorithm showing the various steps involved in the extraction of the moving object in image frame, left column, page 130, II. Proposed Algorithm); and
wherein the identification of the dynamic element is based on a determination that the reference object appears to be moving in the series of photographs (pages 130-132 discusses the technique of detection and left column, page 132, IV Conclusion, the proposed method is a more efficient approach to diagnose the movement of the object in a stream of images).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device with 	displaying a photograph of a series of photographs on a display screen of the mobile device; wherein the reference object is a dynamic element in the portion of the photograph; and wherein the identification of the dynamic element is based on a determination that the reference object appears to be moving in the series of photographs of Manchanda for the purpose of precise and accurate detection of diagnosing the movement of the object in a stream of images (left column, page 132, IV Conclusion).
Regarding claim 13, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches the processor (¶90) is further configured to analyze identify a type of the user input (figure 3; identifying a type of user input by ¶104, ¶105 and ¶109, management screen 50 and figure 11A, 11B; ¶134], ¶135, and ¶136, hologram screen).
Regarding claim 14, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches the processor (¶90) is further configured to cease displaying the photograph on the screen of the mobile device (¶27, once a user selects specific contents on the display unit, the controller may check whether the selected contents support a hologram.  If the selected contents support a hologram, the controller may display a hologram image through the hologram output unit.  If the selected content do not support a hologram, the controller may display the contents on the display unit; shown in figure 7A the hologram of the soccer player is shown and the screen on the mobile device is blank) upon outputting the one or more dynamic holographic objects (figure 7A, shows a moving image 3D-hologram).
Regarding claim 17, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches the input includes a user touching a portion of the display screen with a finger (shown in figure 5, multi-touch; ¶109, a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and ¶130, management screen 50 and ¶105, inputs using a finger on display screen).
Regarding claim 18, Kim in view of Wu and Manchanda teaches the invention as set forth above and Kim further teaches the processor (¶90) is further configured to monitor a movement of the finger on the display screen and modifying the one or more dynamic holographic objects in response to the movement (¶113, displays a moving image by converting into a three-dimensional hologram and figure 5, multi-touch; ¶109, user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and ¶130, management screen 50 and ¶105, inputs using a finger on display screen).
Regarding claim 20, Kim teaches 
	a computer program product for performing a processing action, the computer program product comprising:
	a non-transitory computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a signal, the program instructions readable by a processing circuit to cause the processing circuit (¶189, program code stored in a computer-readable storage medium and ¶84, ¶86, and ¶90, processors) to perform a method comprising,
	receiving, by a processor (¶90) of a mobile device (figure 3; ¶11-¶13, mobile terminal displaying hologram image and ¶90, processor; ¶130, mobile terminal and ¶63, a mobile terminal includes a portable phone, a smart phone, a notebook computer, a digital broadcasting terminal, Personal Digital Assistants (PDA), Portable Multimedia Player (PMP), a navigation system), a user input (¶109, discusses the user’s input by touches on the management screen 50 and ¶105);
	identifying a portion of the photograph based on the user input (figure 5, multi-touch; ¶109, a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image);
	outputting, by a holographic module of the mobile device (figures 4 and 7; ¶108, hologram image projected through the camera 121), one or more dynamic holographic objects in three-dimensional space above the display screen (shown in figures 4 and 7; ¶108, projects a three-dimensional (3D) type hologram image through the camera 121 above the display screen and figure 7A, shows a moving image 3D-hologram; ¶113, may display a moving image by a three-dimensional (3D) hologram),
wherein the one or more dynamic holographic objects are determined at least in part based on the reference object (figure 5, multi-touch; ¶109, a user may perform rotation, enlargement, or contraction, screen out, etc. on the hologram image and figure 7A, shows a moving image 3D-hologram).
Kim does not specifically teach 
analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph;
wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object.
	Wu teaches the product, 
analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph (column 2, lines 56-65 discusses the object recognition process can be configured to identify regions in the image data that may correspond to an object of a type that the process is configured to recognize.  For example, the object recognition process might be trained to recognize patterns in image data that may correspond to a logo, such as a graphical representation that is representative of a company, person or entity, as known for such purposes.);
wherein the one or more dynamic holographic objects (column 2, lines 25-30 discusses when referring to image data examples are still images or frames of video data) are obtained by performing a web search for a video of the reference object (column 4, lines 51-68 and column 5, lines 1- 10 discusses request can be received to an interface layer 310 configured to direct incoming requests.  As discussed in more detail elsewhere herein, the interface layer can include application programming interfaces (APIs) or other exposed interfaces enabling requests to be received by the provider environment.  The interface layer 310 can include other components as well, such as at least one Web server, routing components, load balancers, and the like.  When a request to perform a search using submitted image data is received, for example, the request (or information from the request) can be forwarded by the interface layer 310 to a content server 312 or other such sub-system or service for processing the request.  The content server 312 can analyze the request, and can cause the relevant information, including the image data, to be transmitted to a search engine 316 or other such search service.  The search engine 316 can transmit the image data to a universal detector 320 that is configured to identify one or more regions in the image data that correspond to a type of object which the universal detector is configured to recognize.  The detector may be able to detect any type of object, but may be configure to report information for only specific types, or objects with specific characteristics, among other such options.  The detector can use any of a number of different types of object detection algorithms, as may relate to use of a convolutional neural network, including algorithms such as Faster R-CNN, SSD and YOLO, among others as discussed elsewhere herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the product of Kim with analyzing a content of the portion of the photograph to identify a reference object depicted in the portion of the photograph; wherein the one or more dynamic holographic objects are obtained by performing a web search for a video of the reference object of Wu for the purpose of identifying a referenced object in an image (column 2, lines 25-30).
Kim in view of Wu does not specifically teach 
	displaying a photograph of a series of photographs on a display screen of the mobile device;
wherein the reference object is a dynamic element in the portion of the photograph; and
wherein the identification of the dynamic element is based on a determination that is reference object appears to be moving in the series of photographs.
Manchanda teaches a product,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
	displaying a photograph of a series of photographs (shown in figure 2, video frames) on a display screen of the mobile device (¶63 as in combination with Kim);
wherein the reference object is a dynamic element in the portion of the photograph (figure 2, the flow of the proposed algorithm showing the various steps involved in the extraction of the moving object in image frame, left column, page 130, II. Proposed Algorithm); and
wherein the identification of the dynamic element is based on a determination that is reference object appears to be moving in the series of photographs (pages 130-132 discusses the technique of detection and left column, page 132, IV Conclusion, the proposed method is a more efficient approach to diagnose the movement of the object in a stream of images).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a product of 	displaying a photograph of a series of photographs on a display screen of the mobile device; wherein the reference object is a dynamic element in the portion of the photograph; and wherein the identification of the dynamic element is based on a determination that is reference object appears to be moving in the series of photographs of Manchanda for the purpose of precise and accurate detection of diagnosing the movement of the object in a stream of images (left column, page 132, IV Conclusion).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120170089) in view of Wu et al. (US 10,846,552) and Manchanda et al., "Identifying moving objects in a video using modified background subtraction and optical flow method," 2016 3rd International Conference on Computing for Sustainable Global Development (INDIACom), 2016, pp. 129-133, as applied to claims 1 and 10 above, and further in view of Choudhry et al. US 20190000588.
Regarding claim 6, Kim in view of Wu and Manchanda teaches the invention as set forth above but does not specifically teach updating a metadata associated with the photograph to include data regarding the one or more dynamic holographic objects and the portion of the photograph.
However, it is common and known in the art to use metadata associated with updating the metadata associated with the image to include data regarding the one or more dynamic holographic objects and the portions of the image as evidenced by Choudhry.  Further, Choudhry, from the same field of endeavor, is related to an augmented/mixed reality system that generates a virtual three-dimensional object, and maps it to a real-life environment.  Choudhry further discloses a method for utilizing a virtual three-dimensional image in a real-world environment comprising receiving image data wherein the image data including plurality of digital imaging and communications in files and associated metadata for plurality of the files and creating and displaying a three-dimensional holographic model utilizing the received data (¶9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update the meta data associated with the image to include data regarding the one or more dynamic holographic objects and the portions of the image for the purpose of making it easier to find, use, preserve and re-use relevant data (¶25).
Regarding claim 15, Kim in view of Wu and Manchanda teaches the invention as set forth above but does not specifically teach configured to update a metadata associated with the photograph to include data regarding the one or more dynamic holographic objects and the portion of the photograph.
However, it is common and known in the art to use metadata associated with updating the metadata associated with the image to include data regarding the one or more dynamic holographic objects and the portions of the image as evidenced by Choudhry.  Further, Choudhry, from the same field of endeavor, is related to an augmented/mixed reality system that generates a virtual three-dimensional object, and maps it to a real-life environment.  Choudhry further discloses a method for utilizing a processor and virtual three-dimensional image in a real-world environment comprising receiving image data wherein the image data including plurality of digital imaging and communications in files and associated metadata for plurality of the files and creating and displaying a three-dimensional holographic model utilizing the received data (¶9 and claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to update the meta data associated with the image to include data regarding the one or more dynamic holographic objects and the portions of the image for the purpose of making it easier to find, use, preserve and re-use relevant data (¶25).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120170089) in view of Wu et al. (US 10,846,552) and Manchanda et al., "Identifying moving objects in a video using modified background subtraction and optical flow method," 2016 3rd International Conference on Computing for Sustainable Global Development (INDIACom), 2016, pp. 129-133, as applied to claim 10 above, and further in view of Kline et al. US 20180284692.
Regarding claim 19, Kim in view of Wu and Manchanda teaches the invention as set forth above but does not specifically teach the input includes a movement of a finger of a user detected by a camera of the mobile device.
	Kline teaches the mobile device (figure 1A, ¶17 teaches user device 102 may be a smartphone), wherein the input includes a movement of a finger of a user detected by a camera of the mobile device (¶41 teaches user’s hands/fingers alone may be detected using cameras).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kim in view of Wu and Manchanda with the input includes a movement of a finger of a user detected by a camera of the mobile device of Kline for the purpose of modifying an existing holographic object in response to user input gesture-based design command (¶43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY A DUONG/Examiner, Art Unit 2872 
                                                                                                                                                                                                       /KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/8/22